         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 1 of 9
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                    April 25, 2020
                             IN THE UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

BRANDON JENKINS,             §
            Plaintiff,       §
                             §
v.                           §                                  NO. 4:20-CV-0154
                             §
HELMERICH & PAYNE            §
INTERNATIONAL DRILLING CO., §
WPX ENERGY PRODUCTION, LLC, §
WPX ENERGY PERMIAN, LLC,     §
AND WPX ENERGY SERVICES, CO., §
LLC,                         §
             Defendants.     §
                             §


                                             MEMORANDUM AND ORDER

            Before the Court in this personal injury case is Helmerich & Payne

International Drilling Co.’s, WPX Energy Production, LLC’s, WPX Energy

Permian, LLC’s, and WPX Energy Services, Co., LLC’s (“Defendants”)

Rule 12(b)(6) Motion for Partial Dismissal of Plaintiff’s First Amended Complaint

[Doc. # 18] (“Motion”). Plaintiff Brandon Jenkins (“Plaintiff”) has responded,1 and




1          Plaintiff’s Response to Defendant’s Rule 12(b)(6) Motion for Partial Dismissal of
           Plaintiff’s First Amended Complaint [Doc. # 21] (“Plaintiff’s Response”).


P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 2 of 9




Defendants replied.2 The Motion is ripe for decision. Based on the parties’ briefing,

pertinent matters of record, and relevant legal authority, the Court grants in part

and denies in part Defendants’ Motion.

I.          BACKGROUND

            The following factual summary is based on Plaintiff’s allegations in the

Amended Complaint [Doc. # 15]. On or about August 24, 2019, Plaintiff was

working on an oil and gas rig near Mentone, Texas. 3 The rig was owned and

operated by defendant Helmerich & Payne International Drilling Co. (“H&P”).4 The

well site at which the rig was stationed was operated by WPX Energy Production,

LLC, WPX Energy Permian, LLC, and WPX Energy Services, Co., LLC

(collectively, the “WPX Defendants”). 5 The WPX Defendants had hired H&P and

Plaintiff’s employer, MS Directional, to perform services at the well site. 6 The WPX




2          Defendants’ Reply in Support of Rule 12(b)(6) Motion for Partial Dismissal of
           Plaintiff’s First Amended Complaint [Doc. # 22] (“Defendants’ Reply”).
3          Amended Complaint ¶ 8.
4          Id. ¶ 10.
5          Id. ¶ 11.
6          Id.


                                             2
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 3 of 9




Defendants had an employee present at the well site to supervise operations and

exercise control and authority over the rig. 7

           In order to perform his job, Plaintiff needed to descend a set of steep stairs on

the rig. 8 The stairs contained a slippery substance Plaintiff alleges to be oil-based

mud. 9 While descending the stairs, Plaintiff slipped and fell on the slippery

substance. 10 As a result of his fall, Plaintiff sustained a torn meniscus, torn muscles

in his right thigh, and a dislocated kneecap. 11 Plaintiff alleges that he also has severe

back pain as a result of the incident. 12

            Plaintiff alleges that the slippery substance was deposited on the stairs by

H&P. 13 The dangerous condition of the stairs was not obvious to Plaintiff, but both

H&P and the WPX Defendants had actual and/or constructive knowledge of the

dangerous condition and failed to warn Plaintiff and others.14 Plaintiff alleges that


7          Id. ¶ 11.
8          Id. ¶¶ 8, 13.
9          Id.
10         Id. ¶ 9.
11         Id.
12         Id.
13         Id. ¶¶ 8, 12.
14         Id. ¶¶ 12, 13.


                                               3
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 4 of 9




Defendants failed to properly train and supervise their employees and contractors,

failed to provide proper safety equipment and a reasonably safe workplace, failed to

properly inspect and maintain the stairs on which Plaintiff fell, and failed to warn

about the unreasonably dangerous condition of the stairs and make that condition

safe. 15

           Plaintiff filed suit in the 269th District Court of Harris County, Texas, on

December 16, 2019. 16 The case was removed to this Court on January 15, 2020.17

Plaintiff filed an Amended Complaint on March 6, 2020.18

II.        MOTION TO DISMISS STANDARD

            A motion to dismiss under Rule 12(b)(6) is viewed with disfavor and is rarely

granted. Turner v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington

v. State Farm Fire & Cas. Co., 563 F.3d 141, 147 (5th Cir. 2009)). The complaint

must be liberally construed in favor of the plaintiff, and all facts pleaded in the

complaint must be taken as true. Harrington, 563 F.3d at 147. The complaint must,

however, contain sufficient factual allegations, as opposed to legal conclusions, to




15         Id. ¶ 16.
16         Plaintiff’s Original Petition [Doc. # 1-7].
17         Notice of Removal [Doc. # 1].
18         Plaintiff’s First Amended Complaint [Doc. # 15].

                                                  4
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 5 of 9




state a claim for relief that is “plausible on its face.” See Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009); Patrick v. Wal-Mart, Inc., 681 F.3d 614, 617 (5th Cir. 2012).

           When there are well-pleaded factual allegations, a court should presume they

are true, even if doubtful, and then determine whether they plausibly give rise to an

entitlement to relief. Iqbal, 556 U.S. at 679. Rule 8 “generally requires only a

plausible ‘short and plain’ statement of the plaintiff’s claim, not an exposition of his

legal argument.” Skinner v. Switzer, 562 U.S. 521, 530 (2011). Additionally,

regardless of how well-pleaded the factual allegations may be, they must

demonstrate that the plaintiff is entitled to relief under a valid legal theory. See

Neitzke v. Williams, 490 U.S. 319, 327 (1989); McCormick v. Stalder, 105 F.3d

1059, 1061 (5th Cir. 1997).

III.       DISCUSSION

            A.         Plaintiff’s Claims for Negligence Per Se and Gross Negligence

            Defendants move to dismiss Plaintiff’s claims for negligence per se and gross

negligence. Defendants argue that Plaintiff has not stated a claim for negligence per

se because he has not alleged that Defendants violated any local, state, or federal

statute. Defendants argue that Plaintiff has failed to state a claim for gross

negligence because the Amended Complaint only mentions gross negligence in a

conclusory manner and does not contain allegations relevant to the elements of a

gross negligence claim. In his Response, Plaintiff states that he did not intend to


                                                 5
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 6 of 9




assert claims for negligence per se or gross negligence in his Amended Complaint,19

but “[a] few random mentions related to these claims, however, were inadvertently

not deleted” when drafting the Amended Complaint.20                    Plaintiff agrees with

Defendants that his negligence per se and gross negligence claims should be

dismissed.

           The issue separating the parties here is whether Plaintiff’s claims for

negligence per se and gross negligence should be dismissed with or without

prejudice. Plaintiff argues that these two claims should be dismissed without

prejudice, because future discovery may reveal sufficient evidence to support these

claims. Defendants argue that these claims should be dismissed with prejudice

because Plaintiff has tried and failed to assert them in two separate pleadings. See

United States ex rel. Adrian v. Regents of Univ. of Calif., 363 F.3d 398, 404 (5th Cir.

2004) (“Pleadings review is not a game where the plaintiff is permitted to file serial

amendments until he finally gets it right.”). Plaintiff has not tried to state claims for

negligence per se or gross negligence in his Amended Complaint. Plaintiff’s minor

inadvertent references to these claims in the Amended Complaint are an insufficient

basis to prejudice Plaintiff’s right to assert such claims in the future, should



19         Plaintiff’s Response at 2.
20         Plaintiff’s Original Petition [Doc. # 1-7] asserted claims for negligence per se and
           gross negligence.

                                                6
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 7 of 9




discovery reveal facts sufficient to support them. Plaintiff’s claims for negligence

per se and gross negligence will be dismissed without prejudice. Plaintiff will have

an opportunity to receive initial disclosures and some discovery before the deadline

for final amendments to the pleadings.

            B.          Plaintiff’s Negligence Claim

            Defendants argue that Plaintiff fails to state a claim for negligence, but rather

has stated only a premises liability claim. Premises liability claims are “a species of

negligence [which] requires a plaintiff show existence of a duty, breach of that duty,

and damages suffered by the plaintiff that were caused by the breach.” Lowery v.

Wal-Mart Stores Texas, LLC, 2017 WL 999259 at *3 (March 15, 2017) (Atlas, J.)

(citing W. Invs., Inc. v. Urena, 162 S.W.3d 547, 550 (Tex. 2005)). “[A] person

injured on another’s property may have either a negligence claim or a premises-

liability claim against the property owner.” United Scaffolding, Inc. v. Levine, 537

S.W.3d 463, 471 (Tex. 2017) (quoting Occidental Chem. Corp. v. Jenkins, 478

S.W.3d 640, 644 (Tex. 2016)). “When the injury is the result of a contemporaneous,

negligent activity on the property, ordinary negligence principles apply. When the

injury is the result of the property’s condition rather than an activity, premises-

liability principles apply.” Id. 21 “The lines between negligent activity and premises


21         See also Austin v. Kroger Tex. L.P., 746 F.3d 191, 196 (5th Cir. 2014) (affirming
           district court ruling that, where employee slipped on an oily substance spraying from

                                                  7
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 8 of 9




liability are sometimes unclear, since almost every artificial condition can be said to

have been created by an activity.” Del Lago Partners, Inc. v. Smith, 307 S.W.3d

762, 767 (Tex. 2010). However, “the Texas Supreme Court has repeatedly declined

to ‘eliminate all distinction’ between these two theories.” Austin, 746 F.3d at 196

(quoting Keetch, 845 S.W.2d at 264). A plaintiff may not go to trial with both

negligent activity and premises defect claims against a landowner. Austin, 746 F.3d

at 197.

            Defendants collectively argue that Plaintiff has failed to allege that his injuries

were caused by an ongoing, contemporaneous negligent activity by Defendants.

Defendants argue that Plaintiff’s claim sounds in premises liability because it relates

to a physical condition on the premises. Plaintiff responds correctly that he need not

choose between negligence and premises liability theories at this early stage of the

case because this issue is not ripe. Plaintiff must elect which of the claims he will

submit to the jury, but need not do so until after completion of discovery.

            The Court notes that Defendants’ cited cases each involve claims against

defendant-landowners relating simply to conditions of the premises where the injury




            a condenser unit, his injury resulted from the condition of the floor and not the
            spraying itself); Keetch v. Kroger Co., 845 S.W.2d 262, 264 (Tex. 1992) (holding
            that plaintiff’s injury resulted from the condition of a substance on the floor rather
            than an employee’s act of spraying the substance earlier).


                                                  8
P:\ORDERS\1-2020\154MDism.docx 200424.1705
         Case 4:20-cv-00154 Document 27 Filed on 04/24/20 in TXSD Page 9 of 9




took place. The case at bar is distinguishable. Plaintiff has sued both WPX, which

controlled the land where the accident occurred, as well as H&P, the owner of the

rig and whose negligent operations allegedly created the dangerous condition.22 The

factual allegations in Plaintiff’s Amended Complaint, when read as a whole and

liberally construed in favor of Plaintiff, are sufficient to state a claim for negligence

under Federal Rule of Civil Procedure 8(a) that H&P’s contemporaneous negligent

conduct proximately caused Plaintiff’s injury.

IV.         CONCLUSION AND ORDER

            Plaintiff’s claims for negligence per se and gross negligence, to the extent

they may be asserted in Plaintiff’s Amended Complaint, are dismissed without

prejudice. The allegations in Plaintiff’s Amended Complaint, taken as true, read as

a whole, and liberally construed in favor of Plaintiff are sufficient to state a claim

for negligence against Defendant H&P. It is therefore

            ORDERED that Plaintiff’s claims for negligence per se and gross negligence

are DISMISSED without prejudice. It is further

            ORDERED that Defendants’ Motion is otherwise DENIED.

                                           24th day of April, 2020.
            SIGNED at Houston, Texas, this ___




22         Id. ¶ 14.                                   NAN Y F. ATLAS
                                              SENIOR UNI   STATES DISTRICT JUDGE
                                              9
P:\ORDERS\1-2020\154MDism.docx 200424.1705
